Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior arts, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention of a ground brush assembly:
in regard to claim 1, with the limitations of a plurality of tabs disposed in a circle around the periphery, each of the tabs extending axially from the first side of the mounting plate and radially toward or away from the axis of rotation to define with an adjacent portion of the first side of the mounting plate a U-shaped bracket; wherein the at least one support is secured against the first side of the mounting plate by the plurality of tabs;
in regard to claim 12, with the limitations of a plurality of tabs disposed in a circle around the periphery, each of the tabs comprising an integral portion of the mounting plate bent out of the plane and folded to form a portion of a radially inwardly facing channel, wherein the at least one support is mounted in the channel formed by the plurality of tabs. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 17, 2022